Citation Nr: 1516267	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  13-09 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for an ovarian cyst.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1989 to December 2009.

This appeal to the Board of Veterans Appeals (Board) arose from February 2011 and February 2015 rating decisions by the San Diego, California and Los Angeles, California Department of Veterans Affairs (VA) Regional Offices (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2015, the Veteran was notified that she was scheduled to testify at the Los Angeles, California RO at an April 2015 video conference hearing.  Given that the appellant and her representative reside in the jurisdiction served by the San Diego, California RO a request was made to allow the Veteran to testify at a video conference hearing at that latter facility.  As good cause is shown to grant that request the San Diego RO must schedule a personal hearing on their video conference hearing docket.  38 C.F.R. §§ 20.700, 20.704 (2014). 

Further, in February 2015, a claim of entitlement to service connection for sleep apnea was denied by the Los Angeles RO.  In March 2015, the appellant appealed, however, a statement of the case has yet to be issued.  Hence, further development is required.  Manlincon v. West, 12 Vet. App. 238 (1999).    

Accordingly, the case is REMANDED for the following action: 

1.  Provide the Veteran and her representative a statement of the case, accompanied by notification of her appellate rights concerning the issue of entitlement to service connection for sleep apnea.  If, and only if, the Veteran timely perfects an appeal, then this issue should be returned to the Board.

2.  The San Diego RO must schedule the Veteran for a video conference hearing before a Veterans Law Judge. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

